Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a “second hub” corresponding with the second rim, as set forth in claims 1-5, 7, and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "3" and "4" have both been used to designate the same element.  
	Reference characters "1" and "2" have both been used to designate the same element.  
	Reference characters "34" and "44" have both been used to designate the same element.  
	Reference characters "33" and "43" have both been used to designate the same element.  
	Reference characters "11" and "21" have both been used to designate the same element.  
	Reference characters "32" and "42" have both been used to designate the same element.  
	Reference characters "31" and "41" have both been used to designate the same element.  
	Reference characters cannot share the same leader line. 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Specification
The disclosure is objected to because of the following informalities: in both paragraphs [0069] and [0083] of the specification, reference to “FIG. 3” should be replaced with - -FIG. 2- -, to correctly correspond to the drawings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “gradually” in claims 13-14 is a relative term which renders the claims indefinite. The term “gradually” is not defined by the claims the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
	
The term “securely” in claim 16 is a relative term which renders the claim indefinite. The term “securely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlee et al (8,960,339). Schlee et al shows a Mecanum wheel having all of the features as set forth in the above claims.
	Per claim 1, Figure 8 of Schlee et al shows a Mecanum wheel having a first rim 10 and a second rim 10b disposed opposite the first rim 10, and a first hub 14 coupled to the first rim 10. A plurality of rollers 30 are disposed between the first 10 and second 10b rims. The first hub 14 is located on one side of a middle plane equally spaced between the first 10 and second 10b rims to form a receiving space to receive a motor. 	Per claim 2, the first hub 14 is disposed in the same plane as the first rim 10. 

	Regarding reference to a second hub having the following features: being coupled to the second rim (claim 1), being depressed in a direction facing the first hub to be located on the same side of the middle plane as the first hub (claim 1), being adjacent the first hub (claim 2), having a through hole disposed on the same axis as the through hole of the first hub (claim 3), and being integrally formed with the first hub (claim 4), it should be noted that the Applicant’s drawings fail to clearly and explicitly show such a “second hub”. Therefore, the first hub 14 of Schlee et al is interpreted as including a “second hub” therein. Therefore, any further reference to the first hub 14 in the rejections should be interpreted to also include any features of a claimed “second hub”.
	Per claim 5, the first hub 10 includes inner and outer hubs with multiple spokes 17 disposed therebetween. 
	Per claim 8, the first 10 and second 10b rims each include a supporting member 11 disposed at an outer edge thereof, with the respective ends of each roller 30 being connected to the supporting members 11. 
	Per claim 9, the supporting members 11 of the first rim 10 are circumferentially staggered at a predetermined angle from those of the second rim 10b.
	Per claim 10, the supporting members 11 are integrally formed with the first 10 and second 10b rims. 
	Per claim 20, the Mecanum wheel of Schlee et al is mounted on a robot body 2, having a motor connected thereto (column 4, lines 36-37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlee et al as applied to claims 1-5, 8-10, 16, and 18-20 above, and further in view of Watanabe (Des. 403,289). Schlee does not show the ends of the spokes 17 having a greater width than the middle portion thereof (claim 6), nor the spokes 17 being a pair of spokes (claim 7).
	Watanabe teaches the use of a wheel having such features (see Figure 1). Therefore from this teaching, it would have been obvious to one of ordinary skill in the art to form the spokes of Schlee et al in the manner taught by Watanabe, as a substitute equivalent configuration, dependent upon the desired aesthetics of the wheel hub region. 

Claims 11-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlee et al as applied to claims 1-5, 8-10, 16, and 18-20 above, and further in view of Yu (CN204506337).
	Per claim 16, Schlee et al shows at least one fastener 33 extending through a connecting member 12 of the supporting members 11 to mount both ends of the rollers 30.

 	Per claim 19, the roller 30 includes a roller shaft (namely, the lubricating ring 31) and roller body rotatably sleeve-fit thereon, with two ends 31a of the roller shaft being expose from the roller body such that the at least one fastener 33 is connected with the two ends of the roller shaft. 
	Regarding claims 11-15, Schlee et al does not show the connecting member 12 connected to an integrally formed reinforcing member. Yu teaches the use of a Mecanum wheel having a connecting member (generally adjacent element 4) with an integrally formed reinforcing member 3 having all of the features set forth in claims 11-15. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the connecting member of Schlee with an integrally formed reinforcing member having the features taught by Yu, for the purpose of preventing damage to the connecting member in the event of contact with an obstacle during use. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlee et al as applied to claims 1-5, 8-10, 16, and 18-20 above, and further in view of Chao et al (CN101856945). Schlee et al shows the connecting member 12 including a through hole, but does not show two fasteners that each pass through the through holes of the connecting member to connect with the roller.
	Chao et al teaches the use of a Mecanum wheel having two fasteners 7-8 that pass through holes in connecting members to secure the ends of a roller 6. Therefore from this teaching, it would have been obvious to one of ordinary skill in the art to use two fasteners to secure the rollers to the Mecanum wheel, as an obvious multiplication of parts, for the purpose of allowing replacement of a damaged fastener without completely uninstalling the rollers from the wheel, thus reducing repair time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show Mecanum (or omnidirectional wheels).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617